EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 2, line 2, after “constant”, before “of”, insert "values".
(2) In claim 5, lines 1-2, after “wherein”, before “average”, delete “an” and insert "the".
(3) In claim 9, lines 1-2, after “wherein”, before “metal”, delete “a” and insert "the".
(4) In claim 20, line 2, after “constant”, before “of”, insert "values".
(5) In claim 22, line 11, after “obtain”, before “adhesive”, delete “an” and insert "the".

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Benjamin Prebyl on 04/27/22.








REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Shibata et al. (JP 2009035615 A) for the following reasons:
Shibata teaches a near-infrared absorbing adhesive composition and sheet-like layer formed from the composition comprising an adhesive composition with cesium-tungsten composite oxide particles in an acrylic resin pressure-sensitive adhesive. The composition can further comprise dispersants, a silane coupling agent, a crosslinking agent and a solvent. The composite oxide particles can have the general formula CsxWyOz, with 0.001≤ x/y ≤1.1 and 2.2≤ z/y ≤ 3.0 and a preferable particles size of 100 nm or less and hexagonal crystal structure.
However, Shibata does not explicitly disclose the lattice constants for the particles or the specific silane coupling agent as required in claims 1 and 19. 
JP 2013173642 teaches tungsten oxide fine particles that are transparent in the visible light region and have absorption in the near-infrared region. The tungsten oxide particles can be hexagonal crystal structure cesium tungsten composite oxide particles with a particle size of less than 100 nm. The particles can be used with a resin binder. The particles have a-axis lattice constants from 7.40575-7.40656 and c-axis constants from 7.61101-7.61242.
However, Shibata and JP 2013173642 each fail to teach the lattice constant values and the average particle size are values after pulverizing the composite tungsten oxide fine particles as now required in claims 1 and 19. This is especially significant given that the declaration filed 12/14/21 properly demonstrates the criticality of the lattice constant on the c-axis after pulverizing the composite tungsten oxide fine particles with respect to light transmittance.
Further, Shibata and JP 2013173642 each fails to teach the lattice constant values and the average particle size are values after pulverizing the composite tungsten oxide fine particles as required in claim 22. This is especially significant for the same reasons set forth above.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787